PER CURIAM.
*105The order of the Dade County Fair Housing and Employment Appeals Board is hereby affirmed, pursuant to Dade County v. Carmichael, 165 So.2d 227 (Fla. 3rd DCA 1964); DeGroot v. Sheffield, 95 So.2d 912 (Fla. 1957); City of Miami v. Babey, 161 So.2d 230 (Fla. 3rd DCA 1964).
Attorney’s fees cannot be granted unless they are expressly authorized by statute or ordinance and there appears to be no authorization that would permit the awarding of attorney’s fees in this particular case; therefore, the section of the order granting attorney’s fees is hereby reversed.
Affirmed in part; reversed in part.